Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of J.L.J., a Child                     Appeal from the 276th District Court of
                                                       Titus County, Texas (Tr. Ct. No. 41838).
No. 06-21-00032-CV                                     Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
                                                       Stevens participating.


        As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
        We further order that the appellant pay all costs incurred by reason of this appeal.



                                                        RENDERED JULY 2, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk